                      Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 1 of 10

                                                                                                  SERVICER




            May 11, 2016




            Info: Claim of Borrower Defense to Repayment of Direct Loans


            Dear                                                                                                         Account:


            As your federal loan servicer for the U.S. Department of Education (ED), we write regarding your claim for
            relief based on the borrower defense to repayment rules under 34 CFR 685.206(c). The purpose of this
            letter is to inform you of student loans discharged by ED.

            After carefully reviewing your claim, ED has determined that your claim meets the requirements of a
            successful borrower defense claim because the acts or omissions of a school you attended would give
            rise to a cause of action under state law. Accordingly, the federal student loans you received for the
            programs of study related to those acts or omissions have now been discharged. Those loans are
            listed in the table on the next page.

            At the time of this discharge, your student loan account serviced by us has no remaining balance to be
            paid. Moreover, your account is due a refund because you made payments on the discharged loan(s). A
            refund in the amount of $7142.74, reflecting payments made on the loans above, will be refunded to you
            within 45-60 days from this notice.

            Important: You may still have a balance owed to other student loan servicers for loans that were not
            discharged or that are not related to your claim. Note: If any of the loans discharged have been
            consolidated, we will make a reduction to the consolidation loan.

            Credit Reporting: Within 60-90 days of this notification, we will notify credit reporting agencies of the
            discharge of these loans, and ask that they remove any negative credit status that were previously
            reported based on the discharged loans above.

            Potential Tax Consequences: It is important for you to know the potential tax consequences of this loan
            discharge. The Internal Revenue Service has determined that borrowers will not be required to report
            income from the discharge of certain student loans. This means, if your loans qualify (see note
            below), you do not need to take any special steps related to the discharge when filing your federal
            taxes and you do not need to report that your student loans were discharged or include any
            additional forms related to the discharge when filing your federal taxes.

            Note: The IRS has determined that borrowers need not report any income from the discharge of student
            loans taken out to attend a school owned by Corinthian Colleges, Inc. If you receive a Form 1099-C, you
            should keep the form for your records but you do not need to include it when filing your taxes. For
            additional information, please consult www.irs.gov. This discharge may have implications for your state
            income tax return, and you may want to consult with your state tax office or a tax professional when filing
            state tax returns.

            Please keep this letter for your records.


m   fb.com/Nelnet I   »   @Nelnet                 P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Nelnet.net   I   Nelnet.com




                                                                                                                                                     DOE_00003338
                      Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 2 of 10

                                                                                                    SERVICER




            Your Discharged Loans

                                                                               Disbursement                    Total Amount                    Total Amount
                                    Loan Award ID                                  Date                         Discharged                      Remaining
                                                                                    07/15/2011                        $3500.00                         $0.00

                                                                                       01/27/2012                          $4500.00                          $0.00

                                                                                       10/27/2012                          $4500.00                          $0.00

                                                                                       07/15/2011                          $4,000.00                         $0.00

                                                                                       07/15/2011                         $2,000.00                          $0.00

                                                                                       01/27/201 2                        $6,000.00                          $0.00

                                                                                       10/27/2012                         $6,000.00                          $0.00

                                                                                       08/09/2013                         $3,228.00                          $0.00




            Questions? We're here for you. Visit Nelnet.com or call us at 888.486.4722.

            Sincerely,

            Your Nelnet Customer Service Team




m   fb.com/Nelnet I   »   @Nelnet                   P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Nelnet.net   I   Nelnet.com




                                                                                                                                                       DOE_00003339
                      Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 3 of 10

                                                                                                  SERVICER




            June 5, 2017




            Info: Claim of Borrower Defense to Repayment of Direct Loans


            Dea~                                                                                                         Account:


            As your federal loan servicer for the U.S. Department of Education (ED), we write regarding your claim for
            relief based on the borrower defense to repayment rules under 34 CFR 685.206(c). The purpose of this
            letter is to inform you of student loans discharged by ED.

            After carefully reviewing your claim, ED has determined that your claim meets the requirements of a
            successful borrower defense claim because the acts or omissions of a school you attended would give
            rise to a cause of action under state law. Accordingly, the federal student loans you received for the
            programs of study related to those acts or omissions have now been discharged. Those loans are
            listed in the table on the next page.

            At the time of this discharge, your student loan account serviced by us has no remaining balance to be
            paid. Moreover, your account is due a refund because you made payments on the discharged loan(s). A
            refund in the amount of $185.62, reflecting payments made on the loans above, will be refunded to you
            within 45-60 days from this notice.

            Important: You may still have a balance owed to other student loan servicers for loans that were not
            discharged or that are not related to your claim. Note: If any of the loans discharged have been
            consolidated, we will make a reduction to the consolidation loan.

            Credit Reporting: Within 60-90 days of this notification, we will notify credit reporting agencies of the
            discharge of these loans , and ask that they remove any negative credit status that were previously
            reported based on the discharged loans above.

            Potential Tax Consequences: It is important for you to know the potential tax consequences of this loan
            discharge. The Internal Revenue Service has determined that borrowers will not be required to report
            income from the discharge of certain student loans. This means, if your loans qualify (see note
            below), you do not need to take any special steps related to the discharge when filing your federal
            taxes and you do not need to report that your student loans were discharged or include any
            additional forms related to the discharge when filing your federal taxes.

            Note: The IRS has determined that borrowers need not report any income from the discharge of student
            loans taken out to attend a school owned by Corinthian Colleges, Inc. If you receive a Form 1099-C, you
            should keep the form for your records but you do not need to include it when filing your taxes. For
            additional information, please consult www.irs.gov. This discharge may have implications for your state
            income tax return, and you may want to consult with your state tax office or a tax professional when filing
            state tax returns.

            Please keep this letter for your records.


m   fb.com/Nelnet I   »   @Nelnet                 P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Nelnet.net   I   Nelnet.com




                                                                                                                                                     DOE_00003340
                      Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 4 of 10

                                                                                                    SERVICER




            Your Discharged Loans

                                                                               Disbursement                    Total Amount                    Total Amount
                                    Loan Award ID                                  Date                         Discharged                      Remaining
                                              -----------1--------+------=----+-
                                                                                       10/11/2012                          $3500.00                          $0.00

                                                                                       02/14/2013                            $900.00                         $0.00

                                                                                       10/15/2012                          $6000.00                          $0.00

                                                                                       02/14/2013                          $1 ,199.00                        $0.00




            Questions? We're here for you. Visit Nelnet.com or call us at 888.486.4722.

            Sincerely,

            Your Nelnet Customer Service Team




m   fb.com/Nelnet I   »   @Nelnet                   P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Nelnet.net   I   Nelnet.com




                                                                                                                                                       DOE_00003341
                      Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 5 of 10

                                                                                                  SERVICER




            June 20, 2017




            Info: Claim of Borrower Defense to Repayment of Direct Loans


            Dear _ ,                                                                                                     Account:


            As your federal loan servicer for the U.S. Department of Education (ED), we write regarding your claim for
            relief based on the borrower defense to repayment rules under 34 CFR 685.206(c). The purpose of this
            letter is to inform you of student loans discharged by ED.

            After carefully reviewing your claim, ED has determined that your claim meets the requirements of a
            successful borrower defense claim because the acts or omissions of a school you attended would give
            rise to a cause of action under state law. Accordingly, the federal student loans you received for the
            programs of study related to those acts or omissions have now been discharged. Those loans are
            listed in the table on the next page.

            At the time of this discharge, your student loan account serviced by us has no remaining balance to be
            paid. Moreover, your account is due a refund because you made payments on the discharged loan(s). A
            refund in the amount of $4786.46, reflecting payments made on the loans above, will be refunded to you
            within 45-60 days from this notice.

            Important: You may still have a balance owed to other student loan servicers for loans that were not
            discharged or that are not related to your claim. Note: If any of the loans discharged have been
            consolidated, we will make a reduction to the consolidation loan.

            Credit Reporting: Within 60-90 days of this notification, we will notify credit reporting agencies of the
            discharge of these loans , and ask that they remove any negative credit status that were previously
            reported based on the discharged loans above.

            Potential Tax Consequences: It is important for you to know the potential tax consequences of this loan
            discharge. The Internal Revenue Service has determined that borrowers will not be required to report
            income from the discharge of certain student loans. This means, if your loans qualify (see note
            below), you do not need to take any special steps related to the discharge when filing your federal
            taxes and you do not need to report that your student loans were discharged or include any
            additional forms related to the discharge when filing your federal taxes.

            Note: The IRS has determined that borrowers need not report any income from the discharge of student
            loans taken out to attend a school owned by Corinthian Colleges, Inc. If you receive a Form 1099-C, you
            should keep the form for your records but you do not need to include it when filing your taxes. For
            additional information, please consult www.irs.gov. This discharge may have implications for your state
            income tax return, and you may want to consult with your state tax office or a tax professional when filing
            state tax returns.

            Please keep this letter for your records.


m   fb.com/Nelnet I   »   @Nelnet                 P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Ncllnet.net   I   Nelnet.com




                                                                                                                                                      DOE_00003342
                      Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 6 of 10

                                                                                               SERVICER




            Your Discharged Loans

                                                                          Disbursement                    Total Amount                    Total Amount
                                                                              Date                         Discharged                      Remaining
                                                                                  10/26/2012                          $3500.00                          $0.00

                                                                                  05/14/2013                            $508.00                         $0.00

                                                                                  10/26/2012                          $1695.00                          $0.00




            Questions? We're here for you. Visit Nelnet.com or call us at 888.486.4722.

            Sincerely,

            Your Nelnet Customer SeNice Team




m   fb.com/Nelnet I   »   @Nelnet              P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Nelnet.net   I   Nelnet.com




                                                                                                                                                  DOE_00003343
                          Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 7 of 10

                                                                                                  SERVICER




            June 20, 2017




            Info: Claim of Borrower Defense to Repayment of Direct Loans


            Dear                                                                                                         Account:


            As your federal loan servicer for the U.S. Department of Education (ED), we write regarding your claim for
            relief based on the borrower defense to repayment rules under 34 CFR 685.206(c). The purpose of this
            letter is to inform you of student loans discharged by ED.

            After carefully reviewing your claim, ED has determined that your claim meets the requirements of a
            successful borrower defense claim because the acts or omissions of a school you attended would give
            rise to a cause of action under state law. Accordingly, the federal student loans you received for the
            programs of study related to those acts or omissions have now been discharged. Those loans are
            listed in the table on the next page. At the time of this discharge, your student loan account serviced by
            us has no remaining balance to be paid.

            Important: You may still have a balance owed to other student loan servicers for loans that were not
            discharged or that are not related to your claim. Note: If any of the loans discharged have been
            consolidated, we will make a reduction to the consolidation loan.

            Credit Reporting: Within 60-90 days of this notification, we will notify credit reporting agencies of the
            discharge of these loans , and ask that they remove any negative credit status that were previously
            reported based on the discharged loans above.

            Potential Tax Consequences: It is important for you to know the potential tax consequences of this loan
            discharge. The Internal Revenue Service has determined that borrowers will not be required to report
            income from the discharge of certain student loans. This means, if your loans qualify (see note
            below), you do not need to take any special steps related to the discharge when filing your federal
            taxes and you do not need to report that your student loans were discharged or include any
            additional forms related to the discharge when filing your federal taxes.

            Note: The IRS has determined that borrowers need not report any income from the discharge of student
            loans taken out to attend a school owned by Corinthian Colleges, Inc. If you receive a Form 1099-C, you
            should keep the form for your records but you do not need to include it when filing your taxes. For
            additional information, please consult www.irs.gov.

            This discharge may have implications for your state income tax return, and you may want to consult with
            your state tax office or a tax professional when filing state tax retu rns.

            Please keep this letter for your records.




~   fb.com/Nelnet   I   ~ @Nelnet                 P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Nelnet.net   I   Nelnet.com




                                                                                                                                                     DOE_00003344
                          Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 8 of 10

                                                                                                SERVICER



            Your Discharged Loans

                                                                           Disbursement                    Total Amount                    Total Amount
                                                                               Date                         Discharged                      Remaining
                                                                                   11/17/2010                          $3500.00                          $0.00

                                                                                   11/17/2010                          $6000.00                          $0.00




            Questions? We're here for you. Visit Nelnet.com or call us at 888.486.4722.

            Sincerely,

            Your Nelnet Customer Service Team




~   fb.com/Nelnet   I   ~ @Nelnet               P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Nelnet.net   I   Nelnet.com




                                                                                                                                                   DOE_00003345
                          Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 9 of 10

                                                                                                  SERVICER




            October 18, 2017




            Info: Claim of Borrower Defense to Repayment of Direct Loans


            Dear -                                                                                                       Account:


            As your federal loan servicer for the U.S. Department of Education (ED), we write regarding your claim for
            relief based on the borrower defense to repayment rules under 34 CFR 685.206(c). The purpose of this
            letter is to inform you of student loans discharged by ED.

            After carefully reviewing your claim, ED has determined that your claim meets the requirements of a
            successful borrower defense claim because the acts or omissions of a school you attended would give
            rise to a cause of action under state law. Accordingly, the federal student loans you received for the
            programs of study related to those acts or omissions have now been discharged. Those loans are
            listed in the table on the next page. At the time of this discharge, your student loan account serviced by
            us has no remaining balance to be paid.

            Important: You may still have a balance owed to other student loan servicers for loans that were not
            discharged or that are not related to your claim. Note: If any of the loans discharged have been
            consolidated, we will make a reduction to the consolidation loan.

            Credit Reporting: Within 60-90 days of this notification, we will notify credit reporting agencies of the
            discharge of these loans , and ask that they remove any negative credit status that were previously
            reported based on the discharged loans above.

            Potential Tax Consequences: It is important for you to know the potential tax consequences of this loan
            discharge. The Internal Revenue Service has determined that borrowers will not be required to report
            income from the discharge of certain student loans. This means, if your loans qualify (see note
            below), you do not need to take any special steps related to the discharge when filing your federal
            taxes and you do not need to report that your student loans were discharged or include any
            additional forms related to the discharge when filing your federal taxes.

            Note: The IRS has determined that borrowers need not report any income from the discharge of student
            loans taken out to attend a school owned by Corinthian Colleges, Inc. If you receive a Form 1099-C, you
            should keep the form for your records but you do not need to include it when filing your taxes. For
            additional information, please consult www.irs.gov.

            This discharge may have implications for your state income tax return, and you may want to consult with
            your state tax office or a tax professional when filing state tax returns.

            Please keep this letter for your records.




~   fb.com/Nelnet   I   ~ @Nelnet                 P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Nelnet.net   I   Nelnet.com




                                                                                                                                                     DOE_00003346
                         Case 3:17-cv-07106-SK Document 65-13 Filed 07/08/19 Page 10 of 10

                                                                                                    SERVICER



            Your Discharged Loans

                                                                               Disbursement                    Total Amount                    Total Amount
                                    Loan Award ID                                  Date                         Discharged                      Remaining
                                            ----------+---------I------'"-----+-
                                                              05/15/2014  $3500.00                                                                           $0.00

                                                                                       01/09/2015                          $3500.00                          $0.00

                                                                                       05/15/2014                          $6,000.00                         $0.00

                                                                                       01/09/2015                          $6,000.00                         $0.00




            Questions? We're here for you. Visit Nelnet.com or call us at 888.486.4722.

            Sincerely,

            Your Nelnet Customer Service Team




~   fb.com/Nelnet   I   ~ @Nelnet                   P.O. Box 82561   I   Lincoln, NE 68501   I   p 888.486.4722   I   f 877.402.5816   I   Help@Nelnet.net   I   Nelnet.com




                                                                                                                                                       DOE_00003347
